Exhibit 10.19

 

MARTEN TRANSPORT, LTD.

 

2009 NON-DRIVER EMPLOYEE BONUS PLAN

 


I.                                         GENERAL


 


A.                                   PLAN PURPOSE.  IN AN EFFORT TO MAINTAIN A
POSITION OF LEADERSHIP IN THE HIGHLY COMPETITIVE BUSINESS SEGMENTS IN WHICH
MARTEN TRANSPORT, LTD. (THE “COMPANY”) COMPETES, IT IS NECESSARY TO PROMOTE THE
FINANCIAL INTERESTS OF THE COMPANY AND ITS SUBSIDIARIES, INCLUDING ITS GROWTH,
BY ATTRACTING AND RETAINING HIGHLY QUALIFIED NON-DRIVER EMPLOYEES POSSESSING
OUTSTANDING ABILITY, MOTIVATING SUCH EMPLOYEES BY MEANS OF PERFORMANCE RELATED
INCENTIVES, AND PROVIDING INCENTIVE COMPENSATION OPPORTUNITIES WHICH ARE
COMPETITIVE WITH THOSE OF SIMILAR CORPORATIONS.  THE MARTEN TRANSPORT, LTD. 2009
NON-DRIVER EMPLOYEE BONUS PLAN (THE “PLAN”) IS DESIGNED TO ASSIST THE COMPANY IN
ATTAINING THESE OBJECTIVES.


 


B.                                     CASH BONUS PLAN.  THE PLAN IS A CASH
BONUS PLAN AND IS NOT INTENDED TO BE (AND SHALL NOT BE CONSTRUED AND
ADMINISTERED AS) A DEFERRED COMPENSATION PLAN OR AN EMPLOYEE BENEFIT PLAN WITHIN
THE MEANING OF ERISA.  BONUS AWARDS UNDER THIS PLAN ARE INTENDED TO BE
DISCRETIONARY AND SHALL NOT CONSTITUTE A PART OF AN EMPLOYEE’S REGULAR RATE OF
PAY FOR ANY PURPOSE.


 


C.                                     EFFECTIVE DATE; TERM.  THE PROVISIONS OF
THE PLAN ARE EFFECTIVE AS OF JANUARY 1, 2009 AND SHALL CONTINUE UNTIL THE
COMMITTEE SHALL, IN THEIR SOLE AND ABSOLUTE DISCRETION, DETERMINE WHETHER BONUS
AWARDS WILL BE GRANTED FOR THE AWARD YEAR, SUBJECT TO EARLIER TERMINATION BY THE
COMPANY.


 


D.                                    DEFINITIONS.  UNLESS THE CONTEXT REQUIRES
OTHERWISE, THE FOLLOWING TERMS WHEN USED WITH INITIAL CAPITALIZATION HAVE THE
FOLLOWING MEANINGS:


 

Award Year — Calendar year 2009.

 

Base Salary — The annual base compensation paid to a Participant for the Award
Year and base pay not paid during the Award Year as a result of an earnings
reduction election under any deferred compensation plan or any other
arrangement.

 

Board — The Board of Directors of the Company.

 

Bonus Award — The cash bonus payable to a Participant as determined under
Section III, subject to the terms of the Plan.

 

Code — The Internal Revenue Code of 1986, as from time to time amended including
any related regulations.

 

Committee — The Compensation Committee of the Board.

 

Company — Marten Transport, Ltd.

 

Designated Subsidiary — A subsidiary of the Company that has been designated by
the Committee from time to time, in its sole and absolute discretion, as
eligible to participate in the Plan.

 

Director — Each director level employee of the Company or a Designated
Subsidiary.

 

--------------------------------------------------------------------------------


 

Eligible Employee — Each non-driver employee of the Company or a Designated
Subsidiary who is employed by the Company or a Designated Subsidiary on the date
of the Bonus Award grant.

 

Employer — The Company and any Designated Subsidiary.

 

ERISA — The Employee Retirement Income Security Act of 1974, as from time to
time amended, including any related regulations.

 

Executive Officer — Each executive officer of the Company who has been elected
as an executive officer, within the meaning of the rules of the Securities and
Exchange Commission, by the Board.

 

Non-Driver Employee — Each non-driver employee of the Company or a Designated
Subsidiary who is not an Executive Officer or a Director.

 

Participant — Each Eligible Employee who is designated as a Participant for the
Award Year by the Committee.

 

Plan — The Marten Transport, Ltd. 2009 Non-driver Employee Bonus Plan, as
evidenced by this written instrument as may be amended from time to time.

 

Senior Management —The executive officer group led by the President, with the
concurrence of the Chief Executive Officer.

 

Subsidiary — Any entity, corporate or otherwise, in which the Company, directly
or indirectly, owns or controls a greater than 50% interest.

 


II.                                     PARTICIPATION


 


A.                                   PARTICIPANTS.  PARTICIPANTS WILL BE
DETERMINED ANNUALLY BY THE COMMITTEE FROM AMONG THE COMPANY’S ELIGIBLE
EMPLOYEES.  DESIGNATION AS A PARTICIPANT WILL APPLY ONLY FOR THE AWARD YEAR.


 


B.                                     TERMINATION OF EMPLOYMENT.  IN ORDER TO
BE ENTITLED TO RECEIVE A PAYMENT FOR A BONUS AWARD FOR THE AWARD YEAR, A
PARTICIPANT MUST BE EMPLOYED BY THE COMPANY OR A DESIGNATED SUBSIDIARY ON THE
DATE OF THE BONUS AWARD GRANT.


 


III.                                 COMPUTATION AND PAYMENT OF BONUS AWARDS


 


A.                                   FORMULA BONUS.


 


1.                                       EXECUTIVE OFFICERS. EACH EXECUTIVE
OFFICER WILL BE ELIGIBLE TO EARN A BONUS AWARD FOR THE AWARD YEAR IN AN AMOUNT
UP TO A MAXIMUM OF 75% OF HIS OR HER BASE SALARY, AS RECOMMENDED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY (OR PERSON PERFORMING SUCH FUNCTION) AND
APPROVED BY THE COMPENSATION COMMITTEE.


 


2.                                       DIRECTORS. EACH DIRECTOR WILL BE
ELIGIBLE TO EARN A BONUS AWARD FOR THE AWARD YEAR IN AN AMOUNT UP TO A MAXIMUM
OF 22.5% OF HIS OR HER BASE SALARY, AS DETERMINED BY SENIOR MANAGEMENT OF THE
COMPANY.


 


3.                                       NON-DRIVER EMPLOYEES. EACH NON-DRIVER
EMPLOYEE WILL BE ELIGIBLE TO EARN A BONUS AWARD FOR THE AWARD YEAR IN AN AMOUNT
UP TO A MAXIMUM OF 7.5% OF HIS OR HER BASE SALARY, AS DETERMINED BY SENIOR
MANAGEMENT OF THE COMPANY.


 


B.                                     COMMITTEE’S DISCRETION.  THE COMMITTEE
SHALL, IN ITS SOLE AND ABSOLUTE DISCRETION, DETERMINE

 

--------------------------------------------------------------------------------


 


EACH EXECUTIVE OFFICER’S BONUS AWARD FOR THE AWARD YEAR, AND SENIOR MANAGEMENT
SHALL DETERMINE EACH DIRECTOR’S AND NON-DRIVER EMPLOYEE’S BONUS AWARD FOR THE
AWARD YEAR, SUBJECT TO ANY CHANGES OR DETERMINATIONS BY THE COMMITTEE BEFORE
SENIOR MANAGEMENT PROPERLY GRANTS SUCH DIRECTOR’S OR NON-DRIVER EMPLOYEE’S BONUS
AWARD, WHICH DETERMINATION SHALL BE BASED ON, AMONG OTHER THINGS, AN EVALUATION
OF SUCH PARTICIPANT’S INDIVIDUAL PERFORMANCE AND THE COMPANY’S BUSINESS RESULTS
FOR THE AWARD YEAR.


 


C.                                     CASH PAYMENT.  SUBJECT TO A PARTICIPANT’S
RIGHT (IF ANY) TO ELECT TO DEFER RECEIPT OF ALL OR A PORTION OF SUCH
PARTICIPANT’S BONUS AWARD UNDER THE TERMS OF A PLAN AUTHORIZING SUCH DEFERRAL,
PAYMENT OF A BONUS AWARD WILL BE MADE IN CASH AS SOON AS PRACTICABLE FOLLOWING
THE END OF THE AWARD YEAR, WITHOUT INTEREST, BUT IN ANY EVENT BY THE MARCH 15
FOLLOWING THE END OF THE AWARD YEAR.


 


D.                                    WITHHOLDING TAXES.  NOTWITHSTANDING ANY OF
THE FOREGOING PROVISIONS, THE EMPLOYER SHALL WITHHOLD FROM ANY PAYMENT TO BE
MADE HEREUNDER SUCH AMOUNTS AS IT REASONABLY DETERMINES IT MAY BE REQUIRED TO
WITHHOLD UNDER ANY APPLICABLE FEDERAL, STATE OR OTHER LAW, AND TRANSMIT SUCH
WITHHELD AMOUNTS TO THE APPROPRIATE AUTHORITIES.


 


E.                                      PAYMENT IN EVENT OF INCAPACITY.  IF ANY
INDIVIDUAL ENTITLED TO RECEIVE ANY PAYMENT UNDER THE PLAN IS, IN THE JUDGMENT OF
THE COMMITTEE, PHYSICALLY, MENTALLY OR LEGALLY INCAPABLE OF RECEIVING OR
ACKNOWLEDGING RECEIPT OF THE PAYMENT, AND NO LEGAL REPRESENTATIVE HAS BEEN
APPOINTED FOR THE INDIVIDUAL, THE COMMITTEE MAY (BUT IS NOT REQUIRED TO) CAUSE
THE PAYMENT TO BE MADE TO ANY ONE OR MORE OF THE FOLLOWING AS MAY BE CHOSEN BY
THE COMMITTEE; THE INSTITUTION MAINTAINING THE INDIVIDUAL; A CUSTODIAN FOR THE
INDIVIDUAL UNDER THE UNIFORM TRANSFERS TO MINORS ACT OF ANY STATE; OR THE
INDIVIDUAL’S SPOUSE, CHILD, PARENT, OR OTHER RELATIVE BY BLOOD OR MARRIAGE.  THE
COMMITTEE IS NOT REQUIRED TO SEE TO THE PROPER APPLICATION OF ANY SUCH PAYMENT,
AND THE PAYMENT COMPLETELY DISCHARGES ALL CLAIMS UNDER THE PLAN AGAINST THE
COMPANY, AND THE PLAN TO THE EXTENT OF THE PAYMENT.


 


F.                                      PAYMENT IN THE EVENT OF DEATH.  PAYMENT
OF A BONUS AWARD TO A DECEASED PARTICIPANT WILL BE MADE TO THE PARTICIPANT’S
HEIRS DETERMINED PURSUANT TO THE APPLICABLE LAWS OF INHERITANCE OR DESCENT.


 


IV.                                 PLAN ADMINISTRATION


 


A.                                   PLAN ADMINISTRATION.  THE COMMITTEE OR ITS
DELEGATE HAS THE AUTHORITY AND RESPONSIBILITY TO MANAGE AND CONTROL THE GENERAL
ADMINISTRATION OF THE PLAN.  THIS PLAN IS NOT INTENDED TO MODIFY OR LIMIT THE
POWERS, DUTIES OR RESPONSIBILITIES OF THE COMMITTEE AS SET FORTH UNDER THE
CHARTER FOR THE COMMITTEE AS ADOPTED BY THE BOARD FROM TIME TO TIME. 
DETERMINATIONS, DECISIONS AND ACTIONS OF THE COMMITTEE, IN CONNECTION WITH THE
CONSTRUCTION, INTERPRETATION, ADMINISTRATION, OR APPLICATION OF THE PLAN WILL BE
FINAL, CONCLUSIVE, AND BINDING UPON ANY PARTICIPANT AND ANY PERSON CLAIMING
UNDER OR THROUGH THE PARTICIPANT.  NO EMPLOYEE OF AN EMPLOYER, ANY MEMBER OF THE
BOARD, ANY DELEGATE OF THE BOARD, OR ANY MEMBER OF THE COMMITTEE WILL BE LIABLE
FOR ANY DETERMINATION, DECISION, OR ACTION MADE IN GOOD FAITH WITH RESPECT TO
THE PLAN OR ANY BONUS AWARD MADE UNDER THE PLAN.


 


B.                                     COMPENSATION COMMITTEE.  THE COMPENSATION
COMMITTEE HAS THE SOLE AUTHORITY AND RESPONSIBILITY TO ESTABLISH THE AMOUNT OF
ANY BONUS AWARD PAYABLE TO ANY PARTICIPANT, EXCEPT AS NOTED ABOVE BY SENIOR
MANAGEMENT.


 


V.                                     AMENDMENT OR TERMINATION


 

The Plan may at any time be amended, modified, or terminated, as the Committee
in its sole and absolute discretion determines. Such amendment, modification, or
termination of the Plan will not require the consent, ratification, or approval
of any party, including any Participant.

 

--------------------------------------------------------------------------------


 


VI.                                 MISCELLANEOUS


 


A.                                   NON-ASSIGNABILITY.  A PARTICIPANT’S RIGHTS
AND INTERESTS IN AND TO PAYMENT OF ANY BONUS AWARD UNDER THE PLAN MAY NOT BE
ASSIGNED, TRANSFERRED, ENCUMBERED OR PLEDGED OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION; AND ARE NOT SUBJECT TO ATTACHMENT, GARNISHMENT,
EXECUTION OR OTHER CREDITOR’S PROCESSES.


 


B.                                     NO CONTRACT OF EMPLOYMENT.  NEITHER THE
PLAN, NOR ANY BONUS AWARD, CONSTITUTES A CONTRACT OF EMPLOYMENT, AND
PARTICIPATION IN THE PLAN WILL NOT GIVE ANY EMPLOYEE THE RIGHT TO BE RETAINED IN
THE SERVICE OF THE COMPANY OR ANY SUBSIDIARY OR CONTINUE IN ANY POSITION OR AT
ANY LEVEL OF COMPENSATION.


 


C.                                     CONTROLLING LAW.  THIS PLAN AND ALL
DETERMINATIONS MADE AND ACTIONS TAKEN PURSUANT HERETO TO THE EXTENT NOT
PREEMPTED BY FEDERAL LAWS, WILL BE GOVERNED AND CONSTRUED BY THE INTERNAL LAWS
OF THE STATE OF WISCONSIN, EXCEPT ITS LAWS WITH RESPECT TO CHOICE OF LAW.


 


D.                                    UNFUNDED, UNSECURED OBLIGATION.  A
PARTICIPANT’S ONLY INTEREST UNDER THE PLAN SHALL BE THE RIGHT TO RECEIVE A CASH
PAYMENT FOR A BONUS AWARD PURSUANT TO THE TERMS OF THE BONUS AWARD AND THE
PLAN.  NO PORTION OF THE AMOUNT PAYABLE TO A PARTICIPANT UNDER THIS PLAN SHALL
BE HELD BY THE COMPANY OR ANY SUBSIDIARY IN TRUST OR ESCROW OR ANY OTHER FORM OF
ASSET SEGREGATION.  TO THE EXTENT THAT A PARTICIPANT ACQUIRES A RIGHT TO RECEIVE
A CASH PAYMENT UNDER THE PLAN, SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT OF
ANY UNSECURED, GENERAL CREDITOR OF THE COMPANY, AND NO TRUST IN FAVOR OF ANY
PARTICIPANT WILL BE IMPLIED.

 

--------------------------------------------------------------------------------